Citation Nr: 1648149	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis prior to January 15, 2013; an initial rating greater than 10 percent from January 15, 2013 to October 16, 2013; and an initial rating greater than 30 percent from October 17, 2013.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In the July 2010 rating decision, the RO granted service connection for asthma and allergic rhinitis and assigned a single rating of 30 percent for the combined disabilities.  Subsequently, in September 2010, the RO issued a rating decision and determined that, based on a clear and unmistakable error in the July 2010 rating decision, service connection is separately granted for allergic rhinitis and a noncompensable evaluation was assigned.  

By a rating decision issued in February 2013, the RO increased the rating from noncompensable to 10 percent for allergic rhinitis effective on January 15, 2013.  In March 2015, the Board remanded this increased rating issue for further evidentiary development.  Then, in a rating decision issued in November 2015, the Appeals Management Center (AMC) increased the rating to 30 percent for allergic rhinitis effective on April 8, 2014.  

In March 2016, the Board remanded the Veteran's appeal for compliance with procedural responsibilities.  Then, in a rating decision issued in April 2016, the AMC assigned a 30 percent evaluated for allergic rhinitis from October 17, 2013.  Accordingly, this issue has been characterized as reflected on the title page.  


FINDINGS OF FACT

1. Prior to January 15, 2013 the service-connected allergic rhinitis was manifested by greater than 50 percent obstruction of both nasal passages, or complete obstruction on one side, but without polyps.

2. From January 15, 2013 to October 16, 2013, nasal polyps were not shown.  From October 17, 2013, the Veteran's allergic rhinitis has been manifested by bilateral nasal polyps.  


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent rating, but not higher, prior to January 15, 2013, for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6522 (2016).

2. The criteria for an initial rating higher than 10 percent from January 15, 2013 to October 16, 2013, as well as an initial rating greater than 30 percent from October 17, 2013, for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for allergic rhinitis.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See February 2010 correspondence for the underlying claim of service connection.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  
VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder.  He has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in April 2010, January 2013, and April 2014.  The Board finds the VA examinations and opinions in conjunction with the other evidence of record to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entire rating period, allergic rhinitis is rated under the criteria found at 38 C.F.R § 4.97, Diagnostic Code (DC) 6522, for allergic or vasomotor rhinitis.  While DC 6522 does not provide for a noncompensable disability evaluation, 38 C.F.R. § 4.31 provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met.  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97, DC 6522.

By way of history, the July 2010 rating decision granted service connection for allergic rhinitis effective January 20, 2010, which is the date the Veteran's claim was received.  On VA examination in April 2010 the Veteran had a diagnosis of allergic rhinitis.  The report shows that he had nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  The examiner noted that the Veteran was using Zyrtec daily with some relief and an air nasal mister.  The examiner determined that the Veteran did not have speech impairment, nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, scarring, Wegner granulomatosis, granulomatous infection, laryngectomy, and pharynx injury.  

On VA examination in January 2013, the Veteran continued to have a diagnosis of allergic rhinitis and used a Flunisolide nasal inhaler and Zyrtec with partial relief.  The examiner determined that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction on one side, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  The examiner determined that the Veteran did not have chronic laryngitis nor any pharyngeal or laryngeal conditions.  There also was no scarring related to any conditions or treatment of rhinitis.  

On VA examination in April 2014, the Veteran was diagnosed with chronic sinusitis (maxillary), which was a progression of allergic rhinitis and allergic rhinitis.  The examiner noted that the Veteran developed chronic sinus polyps and sinusitis that required recurrent antibiotics treatment.  He used a Flunisolide nasal inhaler and Zyrtec with partial relief.  The examiner reported that the Veteran had chronic sinusitis detected only by imaging studies.  The sinusitis was manifested by 2 non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The Veteran did not have incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) antibiotic treatment in the past 12 months.  There was no scarring associated with his conditions.  The examiner noted that the Veteran did not have sinus surgery.  The examiner determined that, while the Veteran did not have 50 percent or more in obstruction of nasal passages on both sides, he did have bilateral nasal polyps.  

VA treatment records, to include records dated in December 2013 and November 2014, are consistent with the VA examination reports discussed above.  Notably, X-rays in October 2013 show possible inflammatory polyps that were confirmed by CT scan in November 2013.  

As discussed above, the Veteran has been treated with steroids for his allergic rhinitis.  However, the applicable rating criteria in the instant case do not include consideration of topical corticosteroids. Thus, the issue on appeal is not subject to the stay granted by the United States Court of Appeals for Veterans Claims in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016), which VA appealed to the United States Court of Appeals for the Federal Circuit.  See Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  

Prior to January 15, 2013, the evidence more nearly approximates the criteria for an initial 10 percent rating for allergic rhinitis under DC 6522 based on greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  While the Board acknowledges that on VA examination in April 2010 the examiner determined that the Veteran did not have nasal blockage, the Veteran contends that without taking daily antihistamine pills and nasal steroids he would have complete blockage and polyps.  See September 2010 notice of disagreement and February 2013 Form 9 Appeal.  Consideration must be given to the fact that DC 6522 does not contemplate the ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  To the extent that the Veteran contends that without medication he would have nasal polyps, such a determination is a complex medical matter beyond the knowledge of a layperson, and his lay opinion lacks probative value.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Further, there is no competent evidence in the file that shows that the Veteran's medication prevented nasal polyps from developing.  In fact the April 2014 VA examination report, addressed below, shows that the Veteran both had nasal polyps and was on medication.  Thus, the evidence does not approximate the criteria for an initial 30 percent rating under DC 6522 prior to January 15, 2013.  

However, as a lay person the Veteran is competent to provide evidence of that which he experienced or observed, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465 (1994).  His contention that without medication he has nasal blockage is competent and credible.  Thus considering the ameliorative effects of the Veteran's medication in conjunction with the lay and medical evidence of record showing that the medication relieved his symptoms, the Board finds that the evidence more nearly approximates the criteria for an initial 10 percent rating prior to January 15, 2013.  

From January 15, 2013 to October 16, 2013, the evidence does not more nearly approximate the criteria for a 30 percent rating under DC 6522 as there was no evidence of polyps.  From October 17, 2013 onward, the Veteran has been assigned an initial 30 percent rating for allergic rhinitis, which is the highest schedular rating available under DC 6522.  The Board has considered whether the Veteran's disability warrants a higher rating under other rating codes for diseases of the nose and throat.  The Board finds no such entitlement.  While on VA examination in April 2014 the examiner opined that the Veteran had maxillary sinusitis, as the examiner also determined that the Veteran had 2 non-incapacitating episodes of sinusitis per year, the findings do not support a separate compensable rating (10 percent) for maxillary chronic sinusitis under DC 6513.  

Further, there is no evidence that during the appeal period the Veteran underwent surgery.  Thus, the criteria under the General Rating Formula for Sinusitis (DCs 6510 through 6514) are not contemplated.  Also, the Veteran's rhinitis consistently has been diagnosed as allergic rhinitis, and there is no evidence of rhinoscleroma or Wegener's granulomatosis.  As such, DC 6523 for bacterial rhinitis and DC 6524 for granulomatous rhinitis are not applicable.  DC 6502 for deviated septum contemplates a 10 percent rating for 50 percent obstruction of the nasal passage.  Thus, he could not obtain a higher rating under this criteria, and a separate rating under DC 6502 in addition to DC 6522, which also contemplates obstruction of nasal passages, would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  DC 6504 also is inapplicable as the evidence does not show loss of part of nose or scars associated with the allergic rhinitis.  Similarly DCs 6515 to 6521 need not be considered as the medical and lay evidence does not show that he during the appeal period has had laryngitis, tuberculous, a total laryngectomy, aphonia, stenosis of larynx, and injuries to the pharynx.  

The Board also has considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations, and the Board finds that his statements are credible.  However, the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support additional higher ratings or separate ratings for allergic rhinitis.  In essence, the lay evidence, while accepted as credible, does not provide a basis for ratings higher than those that have been already assigned by the RO or granted herein by the Board, nor any additional separate ratings.

Finally, although the Veteran has made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to the service-connected disability addressed herein has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, and after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board finds that an initial 10 percent rating, but no higher, is warranted for allergic rhinitis prior to January 15, 2013.  The preponderance of the evidence is against an initial rating higher than 10 percent from January 15, 2013 to October 16, 2013 and against an initial rating higher than 30 percent from October 17, 2013 for allergic rhinitis under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The January 2013 VA examiner opined that the Veteran's condition impacted his ability to work as he missed two workdays in the past 12 months due to allergy symptoms.  The Board does not have authority to grant an extraschedular rating in the first instance but does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional (unusual) disability picture with related factors such as marked interference with employment or necessary frequent periods of hospitalization so as to render the regular schedular standards impractical.  In this regard, there must be a comparison between the level of severity and symptoms of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptoms, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected allergic rhinitis.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  
Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial 10 percent rating (but not higher) prior to January 15, 2013 for allergic rhinitis is granted, subject to the laws and regulations governing monetary awards.

An initial rating greater than 10 percent from January 15, 2013 to October 16, 2013 and an initial rating greater than 30 percent from October 17, 2013 for allergic rhinitis is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


